Case 2:18-bk-11475-RK        Doc 174 Filed 10/12/18 Entered 10/12/18 10:21:25                Desc
                               Main Document Page 1 of 8

 1   MARC A. LIEBERMAN (SBN 157318)
     ALAN W. FORSLEY (SBN 180958)
 2
     FREDMAN LIEBERMAN PEARL LLP
 3   1875 Century Park East, Suite 2230                           FILED & ENTERED
     Los Angeles, California 90067
 4   Telephone: (310) 284-7350
     Facsimile: (310) 432-5999                                          OCT 12 2018
 5

 6   General Bankruptcy Counsel                                    CLERK U.S. BANKRUPTCY COURT

     for debtor-in-possession Catherine Trinh                      Central District of California
                                                                   BY tatum      DEPUTY CLERK
 7

 8                                                           CHANGES MADE BY COURT
                         UNITED STATES BANKRUPTCY COURT
 9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                  LOS ANGELES DIVISION
11

12
     In re:                                      )   Case No. 2:18-bk-11475-RK
                                                 )
13   CATHERINE TRINH,                            )
                                                 )   Chapter 11
14                                       Debtor. )
15                                               )
                                                 )
16                                                   ORDER GRANTING IN PART AND
                                                 )   DENYING IN PART DEBTOR’S
                                                 )   MOTION FOR FURTHER EXTENSION
17
                                                 )   OF EXCLUSIVITY PERIODS TO FILE
18                                               )   A DISCLOSURE STATEMENT AND
                                                     PLAN OF REORGANIZATION
                                                 )
19                                               )
20                                               )   Hearing:
                                                 )   Date: October 10, 2018
21                                               )   Time: 11:00 a.m.
                                                 )   Place: Courtroom 1675
22
                                                 )
23

24

25
              At the place and time above-stated, there came on for hearing on regular

26
     notice debtor Catherine Trinh’s (“Debtor”) Motion for Further Extension of

27
     Exclusivity Periods (the “Motion”) to File a Disclosure Statement and Plan of

28
     Reorganization, and to Extend the Exclusivity Period (”Exclusivity Period”) for


                                                 1
Case 2:18-bk-11475-RK          Doc 174 Filed 10/12/18 Entered 10/12/18 10:21:25        Desc
                                 Main Document Page 2 of 8

 1
     Filing a Chapter 11 Plan (“Plan”). Alan W. Forsley of Fredman Lieberman Pearl,
 2
     LLP appeared on behalf of the Debtor. Hatty Yip, Trial Attorney, Office of the
 3
     United States Trustee, appeared on behalf of the Office of the United States Trustee,
 4
     and Michael Simon, of the law firm of Smiley Wang-Ekvall, LLP, appeared
 5
     telephonically on behalf of creditor Second Generation, Inc. There were no other
 6
     appearances. Having considered the Motion, the opposition, and the oral arguments
 7
     of the parties at the hearing and finding notice to have been proper, and good cause
 8
     appearing,
 9
             IT IS HEREBY ORDERED THAT:
10
             1.     The Motion is granted based upon the court’s reasons set forth in its
11
     tentative ruling which is attached as Exhibit “1” hereto and as stated on the record at
12
     the hearing;
13
             2.     The Exclusivity Period is hereby extended to, and including, January 5,
14
     2019.
15
             3.     Parties other than Debtor are prohibited from filing competing plans
16
     during the Exclusivity Period.
17
             4.     Debtor has through, and including, March 6, 2019 to seek acceptances
18
     of a Plan.
19

20                                                  ###
21

22

23

24
      Date: October 12, 2018
25

26

27
28


                                                2
Case 2:18-bk-11475-RK   Doc 174 Filed 10/12/18 Entered 10/12/18 10:21:25   Desc
                          Main Document Page 3 of 8
Case 2:18-bk-11475-RK   Doc 174 Filed 10/12/18 Entered 10/12/18 10:21:25   Desc
                          Main Document Page 4 of 8
Case 2:18-bk-11475-RK   Doc 174 Filed 10/12/18 Entered 10/12/18 10:21:25   Desc
                          Main Document Page 5 of 8
Case 2:18-bk-11475-RK   Doc 174 Filed 10/12/18 Entered 10/12/18 10:21:25   Desc
                          Main Document Page 6 of 8
Case 2:18-bk-11475-RK   Doc 174 Filed 10/12/18 Entered 10/12/18 10:21:25   Desc
                          Main Document Page 7 of 8
Case 2:18-bk-11475-RK   Doc 174 Filed 10/12/18 Entered 10/12/18 10:21:25   Desc
                          Main Document Page 8 of 8
